Citation Nr: 1626267	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  13-27 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

The Veteran represented by:   Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to August 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified at a video conference hearing in October 2014 before an Acting Veterans Law Judge who is no longer at the Board.  A transcript of the hearing is associated with the claims file.  VA regulations require that the Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  In an April 2016 letter, the Veteran was notified of his options and given 30 days to respond or the Board would assume that he did not want another hearing and proceed accordingly.  The Veteran replied that he did not wish to appear at another Board hearing and, therefore, the Board will consider his case on the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has undergone VA mental health examinations in December 2010 and July 2014 in conjunction with this claim.  Neither examiner found a current psychiatric diagnosis.  As a result, the December 2010 examiner provided a negative medical nexus opinion relying on the Veteran's failure to satisfy the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria for a diagnosis of PTSD or any other psychiatric condition.  The July 2014 examiner did not provide a medical nexus opinion.  This examiner did note that the Veteran's responses that suggested a trouble-free picture may be caused by his reluctance to admit to dysfunction or problems across many areas, particularly in an evaluation setting.

Nevertheless, the VA and private treatment records from the appellate period show varied diagnoses of posttraumatic stress disorder (PTSD), adjustment disorder with mixed anxiety and depressed mood, sleep dyssomnia, and anxiety disorder.  See generally VA treatment records, October 2014 private evaluation, and December 2014 private treatment record; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that VA may presume that a diagnosis made by a mental health care professional was made in accordance with the DSM-IV).  Thus, the evidence of record establishes a current disability.  See McLain v. Nicholson, 21 Vet. App. 319 (2007)(holding that the current disability requirement can be established by showing that the Veteran had the claimed disability either at the time a claim for VA disability compensation was filed or at some time during the pendency of that claim).

Additionally, the Veteran has reported PTSD stressors related to combat in Southwest Asia during Desert Shield/Desert Storm.  He received the Army Commendation Medal for combat service during the period from March 1990 to January 1992.

As the prior examinations have not provided medical nexus opinions as to whether the Veteran's acquired psychiatric condition is related to his active military service, a new evaluation is necessary.

Additionally, a December 2014 private treatment record associated the Veteran's psychiatric conditions with back and body pain related to his service.   The Veteran is not service connected for a back disability, but he is service connected for right knee disability, left shoulder disability, residuals of right middle finger fracture, bilateral flat feet, cervical spondylosis, left knee disability, and right ring finger sprain, as well as tinnitus and folliculitis, which are not typically associated with body pain.  Thus, the examiner should also provide opinions as to whether any acquired psychiatric condition is related to one of the Veteran's current service connected disabilities, including any associated pain.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination by an examiner who has not previously examined him.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner is asked to address the following:

a.  Identify any current psychiatric condition in addition to PTSD, adjustment disorder with mixed anxiety and depressed mood, sleep dyssomnia, and anxiety disorder

b.  For each psychiatric condition identified pursuant to the above directive, and for the PTSD, adjustment disorder with mixed anxiety and depressed mood, sleep dyssomnia, and anxiety disorder previously diagnosed during the appeals period, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disorder or disorders had onset during the Veteran's active service or were caused by his active service, to include his reported combat stressors during Desert Storm.

c.  For each psychiatric condition identified pursuant to the above directive, and for the PTSD, adjustment disorder with mixed anxiety and depressed mood, sleep dyssomnia, and anxiety disorder previously diagnosed during the appeals period, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disorder or disorders was caused by any of the Veteran's service connected disabilities (right knee disability, left shoulder disability, residuals of right middle finger fracture, bilateral flat feet, cervical spondylosis, left knee disability, right ring finger sprain, tinnitus and folliculitis).

d.  For each psychiatric condition identified pursuant to the above directive, and for the PTSD, adjustment disorder with mixed anxiety and depressed mood, sleep dyssomnia, and anxiety disorder previously diagnosed during the appeals period, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disorder or disorders were worsened beyond their natural progression by any of the Veteran's service connected disabilities (right knee disability, left shoulder disability, residuals of right middle finger fracture, bilateral flat feet, cervical spondylosis, left knee disability, right ring finger sprain, tinnitus and folliculitis

The examiner must provide a rationale (reasoning to support his or her opinion) for any opinion rendered.  A rationale that consists only of facts and conclusions without reasoning is not adequate.

If the examiner cannot provide any of the above opinions, the examiner is advised that he/she should explain why the requested opinion cannot be provided i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

2.  Ensure that the examination reports are in compliance with the directives of this Remand.  If the reports are not in compliance, take immediate corrective action.

3.  Then, readjudicate the claim for entitlement to service connection for an acquired psychiatric condition, to include PTSD.  If the benefit sought is not granted in full, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return that issue to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

